JOHNSON, Judge,
dissenting:
I respectfully dissent. Our case law is exigent in demanding clear and convincing evidence before an oral trust will be found. See, e.g., In Re Estate of Trbovich, 488 Pa. 583, 413 A.2d 379 (1980) (clear, precise, unambiguous, of the highest probative value). Sechler v. Sechler, 403 Pa. 1, 169 A.2d 78 (1961) (clear, precise and indubitable); Gribbel v. Gribbel, 341 Pa. 11, 17 A.2d 892 (1941) (clear, precise, indubitable, definite and convincing); Popilock v. Piernikoski, 161 Pa.Super. 587, 56 A.2d 326 (1948) (clear, precise and indubitable). I am not in agreement with the majority in this case that the evidence from which the majority finds an oral trust meets these requirements. The naked facts, separated *176from any inferences, are that (1) Mr. Hanley gave $48,000.00 in stock certificates to four of his five children, and an extra $48,000.00 to two of the same four; (2) Mr. Hanley in his will a few days later referred to provisions he had already made for his fifth child, Marie, and provided further in case those prior provisions should prove inadequate for her care and maintenance; (3) some years afterwards the children to whom the extra $48,000.00 had been given, Anna and T. Edward, began to refer to themselves as trustees.
I agree with the majority that the tax returns are not probative evidence in this matter. But I do not agree that the evidence presented to us is sufficient to prove the establishment of an oral trust in Anna Bird and T.E. Hanley for the benefit of their sister Marie. I would therefore affirm the order of the lower court.